Exhibit 10.26
Addendum A
The Cortland Savings and Banking Company
Fourth Amended Split Dollar Agreement and Endorsement
This Fourth Amended Split Dollar Agreement and Endorsement (this “Agreement”) is
entered into as of this  _____  day of                     , 2011, by and
between The Cortland Savings and Banking Company, an Ohio-chartered commercial
bank (the “Bank”), and James M. Gasior, President and Chief Executive Officer of
the Bank (the “Executive”). This Agreement shall append the Split Dollar Policy
Endorsement entered into on even date herewith or as subsequently amended, by
and between the aforementioned parties.
Whereas, to encourage the Executive to remain a Bank employee, the Bank and the
Executive entered into a Third Amended Split Dollar Agreement and Endorsement
dated as of December 3, 2008, providing for division of the death proceeds of a
life insurance policy or policies on the Executive’s life,
Whereas, the Bank and the Executive entered into a Fourth Amended Salary
Continuation Agreement dated as of June 1, 2010, providing for specified
retirement benefits and amending and restating in its entirety the Third Amended
Salary Continuation Agreement, which also was dated as of December 3, 2008, and
Whereas, the Bank and the Executive intend that this Fourth Amended Split Dollar
Agreement and Endorsement shall be attached as Addendum A to the Fourth Amended
Salary Continuation Agreement, amending and restating in its entirety the Third
Amended Split Dollar Agreement and Endorsement.
Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Article 1
Definitions
Capitalized terms not otherwise defined in this Agreement are used herein as
defined in the Fourth Amended Salary Continuation Agreement dated as of June 1,
2010, between the Bank and the Executive. The following terms shall have the
meanings specified.
1.1 Administrator means the administrator described in Article 7.
1.2 Executive’s Interest means the benefit set forth in section 2.2.
1.3 Insured means the Executive.
1.4 Insurer means each life insurance carrier for which there is a Split Dollar
Policy Endorsement attached to this Agreement.

 

 



--------------------------------------------------------------------------------



 



1.5 Net Death Proceeds means the total death proceeds of the Policy minus the
cash surrender value.
1.6 Policy means the specific life insurance policy or policies issued by the
Insurer(s).
1.7 Salary Continuation Agreement means the Fourth Amended Salary Continuation
Agreement dated as of June 1, 2010, between the Bank and the Executive, as the
same may hereafter be amended.
1.8 Split Dollar Policy Endorsement means the form required by the Administrator
or the Insurer to indicate the Executive’s interest, if any, in a Policy on such
Executive’s life.
Article 2
Policy Ownership/Interests
2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership. The Bank shall be the beneficiary
of the remaining death proceeds of the Policy after the Executive’s interest is
paid according to section 2.2 below.
2.2 Death Benefit. Provided the Executive’s death occurs both before the
Executive’s Separation from Service and before the Executive attains age 65, at
the Executive’s death the Executive’s beneficiary designated in accordance with
the Split Dollar Policy Endorsement shall be entitled to Policy proceeds in an
amount equal to the lesser of (x) 100% of the Net Death Proceeds or (y)
$1,118,817 (the lesser of the amounts specified in clauses (x) and (y) being
referred to in this Agreement as the “Executive’s Interest”). The Executive’s
Interest shall be extinguished at the earliest of the date of the Executive’s
Separation from Service, the date the Executive attains age 65, or the date on
which the Executive receives payment of the benefit provided under the Salary
Continuation Agreement for a Change in Control, and the Executive’s beneficiary
shall be entitled to no benefits under the Agreement of the Executive’s death
occurring thereafter. The Executive shall have the right to designate the
beneficiary of the Executive’s Interest.
2.3 Option to Purchase. Upon termination of this Agreement, the Bank shall not
sell, surrender, or transfer ownership of the Policy without first giving the
Executive or the Executive’s transferee the option to purchase the Policy for a
period of 60 days from written notice of such intention. The purchase price
shall be an amount equal to the cash surrender value of the Policy.
2.4 Comparable Coverage. The Bank may replace the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement, in which
case the Bank and the Executive shall execute a new Split Dollar Policy
Endorsement for the comparable insurance policy.
2.5 Internal Revenue Code Section 1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this Agreement is adopted wish to exchange the
Policy of life insurance on the Executive’s life for another contract of life
insurance insuring the Executive’s life. Provided that the Policy is replaced
(or intended to be replaced) with a comparable policy of life insurance, the
Executive agrees to provide medical information and cooperate with medical
insurance-related testing required by a prospective insurer for implementing the
Policy or, if necessary, for modifying or updating to a comparable insurer.

 

2



--------------------------------------------------------------------------------



 



Article 3
Premiums
3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.
3.2 Economic Benefit. The Administrator shall annually determine the economic
benefit attributable to the Executive based on the life insurance premium factor
for the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “life insurance premium factor” is the minimum
factor applicable under guidance published pursuant to Treasury Reg. section
1.61-22(d)(3)(ii) or any subsequent authority.
3.3 Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.
Article 4
Assignment
The Executive may irrevocably assign without consideration all of the
Executive’s interest in the Policy and in this Agreement to any person, entity,
or trust established by the Executive or the Executive’s spouse. If the
Executive transfers all of the Executive’s interest in the Policy, all of the
Executive’s interest in the Policy and in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in this Agreement.
Article 5
Insurer
The Insurer shall be bound by the terms of the Policy only. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits, and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.
Article 6
Claims and Review Procedures
6.1 Claims Procedure. Any person or entity who has not received benefits under
this Agreement that he or she believes should be paid (the “claimant”) shall
make a claim for benefits as follows —
6.1.1 Initiation — written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

 

3



--------------------------------------------------------------------------------



 



6.1.2 Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.
6.1.3 Notice of decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth —

  (a)   The specific reasons for the denial,

  (b)   A reference to the specific provisions of this Agreement on which the
denial is based,

  (c)   A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

  (d)   An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

  (e)   A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) after an adverse benefit determination on review.

6.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows —
6.2.1 Initiation — written request. To initiate the review, the claimant must
file with the Administrator a written request for review within 60 days after
receiving the Administrator’s notice of denial.
6.2.2 Additional submissions — information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
6.2.3 Considerations on review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.
6.2.4 Timing of Administrator response. The Administrator shall respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

4



--------------------------------------------------------------------------------



 



6.2.5 Notice of decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth —

  (a)   The specific reasons for the denial,

  (b)   A reference to the specific provisions of the Agreement on which the
denial is based,

  (c)   A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

  (d)   A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

Article 7
Administration of Agreement
7.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the Board or such committee as the Board
shall appoint. The Executive may not be a member of the Administrator. The
Administrator shall have the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.
7.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as the
Administrator sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to the Bank.
7.3 Binding Effect of Decisions. The decision or action of the Administrator
concerning any question arising out of the administration, interpretation, and
application of this Agreement and the rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Agreement.
7.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.
7.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Separation
from Service of the Executive, and such other pertinent information as the
Administrator may reasonably require.

 

5



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous
8.1 Amendment and Termination of Agreement. This Agreement may be amended or
terminated solely by a written agreement signed by the Bank and the Executive.
However, this Agreement shall terminate upon the first to occur of (u) payment
to the Executive of the benefit provided under the Salary Continuation Agreement
for a Change in Control, or (v) surrender, lapse, or other termination of the
Policy by the Bank, or (w) distribution of the death benefit proceeds in
accordance with section 2.2 above, or (x) termination of the Salary Continuation
Agreement under Article 5 of the Salary Continuation Agreement, or (y) the
Executive’s Separation from Service, or (z) the date the Executive attains age
65.
8.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators, and transferees, and
any Policy beneficiary.
8.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. This Agreement does not give the Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive. This Agreement also does not require the Executive to remain an
employee or interfere with the Executive’s right to terminate employment at any
time.
8.4 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.
8.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Ohio, except to the extent
preempted by the laws of the United States of America.
8.6 Entire Agreement. This Agreement and the Salary Continuation Agreement
constitute the entire agreement between the Bank and the Executive concerning
the subject matter. No rights are granted to the Executive under this Agreement
other than those specifically set forth. This Agreement amends and restates in
its entirety the December 3, 2008 Third Amended Split Dollar Agreement and
Endorsement.
8.7 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of the provision together with all
other provisions of this Agreement shall continue in full force and effect to
the full extent consistent with law.

 

6



--------------------------------------------------------------------------------



 



8.8 Headings. Caption headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.
8.9 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Bank, notice shall be given to the
board of directors, The Cortland Savings and Banking Company, 194 W. Main
Street, P.O. Box 98, Cortland, Ohio 44410-1466, or to such other or additional
person or persons as the Bank shall have designated to the Executive in writing.
If to the Executive, notice shall be given to the Executive at the Executive’s
address appearing on the Bank’s records, or to such other or additional person
or persons as the Executive shall have designated to the Bank in writing.
In Witness Whereof, the Executive and a duly authorized representative of the
Bank have executed this Agreement as of the date first written above.

              Executive:   Bank:

The Cortland Savings and Banking Company  
 
           
 
  By:       
 
James M. Gasior
      Title:     

Agreement to Cooperate with Insurance Underwriting Incident to Internal Revenue
Code section 1035 Exchange
I acknowledge that I have read the Fourth Amended Split Dollar Agreement and
Endorsement and agree to be bound by its terms, particularly the covenant on my
part set forth in section 2.5 of the Fourth Amended Split Dollar Agreement and
Endorsement to provide medical information and cooperate with medical
insurance-related testing required by an insurer to issue a comparable insurance
policy to cover the benefit provided under this Fourth Amended Split Dollar
Agreement and Endorsement.

     
 
   
Witness
  James M. Gasior

 

7



--------------------------------------------------------------------------------



 



Split Dollar Policy Endorsement
Insured: James M. Gasior
Insurer: New York Life Insurance and Annuity Corporation
Policy No. 77251006
According to the terms of The Cortland Savings and Banking Company Fourth
Amended Split Dollar Agreement and Endorsement dated as of , 2011, the
undersigned Owner requests that the above-referenced policy issued by the
Insurer provide for the following beneficiary designation and limited contract
ownership rights to the Insured:
1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of the Owner’s interest in the
policy. It is hereby provided that the Insurer may rely solely upon a statement
from the Owner concerning the amount of proceeds the Owner is entitled to
receive under this paragraph.
2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:
 
Primary Beneficiary, Relationship/Social Security Number
 
Contingent Beneficiary, Relationship/Social Security Number
The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.
3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.
4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.
The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.
Signed at                                         , Ohio this
                     day of                                          , 2011.

              Insured:   Owner:

The Cortland Savings and Banking Company    
 
           
 
  By:      
 
James M. Gasior
    Its:       

 

 



--------------------------------------------------------------------------------



 



Split Dollar Policy Endorsement
Insured: James M. Gasior
Insurer: Midland National Life Insurance Company
Policy No. 690216
According to the terms of The Cortland Savings and Banking Company Fourth
Amended Split Dollar Agreement and Endorsement dated as of
                                        , 2011, the undersigned Owner requests
that the above-referenced policy issued by the Insurer provide for the following
beneficiary designation and limited contract ownership rights to the Insured:
1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of the Owner’s interest in the
policy. It is hereby provided that the Insurer may rely solely upon a statement
from the Owner concerning the amount of proceeds the Owner is entitled to
receive under this paragraph.
2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:
 
Primary Beneficiary, Relationship/Social Security Number
 
Contingent Beneficiary, Relationship/Social Security Number
The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.
3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.
4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.
The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.
Signed at                                         , Ohio this
                     day of                                          , 2011.

              Insured:   Owner:

The Cortland Savings and Banking Company    
 
           
 
  By:      
 
James M. Gasior
    Its:       

 

 